Citation Nr: 0946095	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
January 20, 2006 and to an initial rating in excess of 20 
percent beginning January 20, 2006 for service-connected 
degenerative disc disease of the lumbar spine (lumbar spine 
disability).

2.  Entitlement to an initial compensable rating prior to 
January 20, 2006 and to an initial rating in excess of 10 
percent beginning January 20, 2006 for service-connected 
arthritis of the left acromioclavicular joint (left shoulder 
disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from January to April 1982 and 
from January 2003 to January 2005 with other service in the 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
RO.  

The jurisdiction of his claim was subsequently transferred to 
the RO in Columbia, South Carolina.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2006, and a transcript of this hearing is of record.  

The Board remanded the case to the RO in August 2007 for 
further development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran testified that he receives treatment for his back 
and knee disabilities at the VA Medical Center (VAMC) in 
Orangeburg, South Carolina, as indicated on pages 14 and 20 
of the September 2006 hearing transcript.  These records are 
not associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all medical 
records regarding the Veteran's treatment 
at the VAMC in Orangeburg, South 
Carolina, and any additional VA and 
private medical records identified by the 
Veteran.  If any records are unavailable, 
a note to that effect should be placed in 
the claims file and the Veteran and his 
representative should be notified in 
writing.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claims for increase in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
October 2009 SSOC.  An appropriate period 
of time should be allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


